DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
For claims 1 and 8, Applicant argues that the cited references do not disclose the amended limitations.
In this OA, the amended limitations are rejected under Bone in combination with Jois. 
Specifically, Bone discloses data management rules based on the updated policy (Bone [0200] Events 3372 … as well as changes made to an existing policy or policies. Actions 3374…action can be programmed … to satisfy one or more policy rules) and Jois further discloses comparing the update to data management policy to an existing data management policy (Jois [0068] applying a policy change, such as a legal hold, to the data object) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
For claims 14, Applicant argues that the cited references does not disclose the claim limitations in response to identifying an update to a data management policy … generate …data management policy.  Applicant argues that At most, Bone discloses the generation of a new policy… Bone makes no mention of generating a rule. The Office respectfully disagrees. Specifically, Bone discloses data management rules based on the updated policy (Bone [0200] Events 3372 … as well as changes made to an existing policy or policies. Actions 3374…action can be programmed … to satisfy one or more policy rules) (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy changes, the rules and associated actions that implement the policy change accordingly.)
For claim 18, Applicant’s arguments are based on their respective base claim 14, 15 , which are addressed above.
For claim 19, Applicant’s arguments are based on their respective base claims 14, 15, which are addressed above.
For new claim 21, Bone, in view of Jois, further in view of Levy disclose the claim limitations. Please see details in this OA.
Applicant’s arguments for dependent claims 2-7, 9-13, 15-20 are based on dependency from claims 1, 8 and 14, addressed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bone et al. (US 20100145917 A1), referred herein as Bone.  
Regarding Claim 14, Bone teaches
A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:  (Bone Abst: Disclosed are systems, methods and apparatuses for managing objects (files and directories) in network file systems according to policies. [0035]a set of computer instructions stored on a computer readable storage medium and executable by a processor to harvest file system metadata)
program instructions to program instructions to monitor data sources for updates to data management policies that apply to an organization;  (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.[0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates)
in response to identifying an update to a data management policy that applies to the organization, program instructions to generate a data management rule based on the update to the data management policy,  (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy changes, the rules and associated actions that implement the policy change accordingly.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic;  (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
program instructions to identify a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and program instructions to perform the defined action of the data management rule on the first set of data records.  (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
Regarding Claim 18, Bone teaches
The computer system of claim 15, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: communicate results of performing the defined action to one or more users, based on specifications of the data management policy. (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 19, Bone teaches
The computer system of claim 15, wherein the program instructions to identify a first set of data records that include the defined characteristic of the data management rule further comprise program instructions to: search a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database. [0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. 
(query function over harvested metadata, which has the characteristic of data, is search the database) 
[0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Jois et al. (US 20190108246 A1), referred herein as Jois.
Regarding Claim 1, Bone teaches
A method comprising: monitoring, (Bone Abst: Disclosed are systems, methods and apparatuses for managing objects (files and directories) in network file systems according to policies. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates) by one or more processors, (Bone [0035] a set of computer instructions stored on a computer readable storage medium and executable by a processor.) data sources for updates to data management policies that apply to an organization; (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.)
in response to identifying an update to a data management policy that applies to the organization, (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.)
generating, by one or more processors, a data management rule based on the updated policy information, (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy changes, the rules and associated actions that implement the policy change accordingly.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic; (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
identifying, by one or more processors, a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and performing, by one or more processors, the defined action of the data management rule on the first set of data records. (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
	Bone does not teach identifying, by one or more processors, updated policy information by comparing the update to a data management policy to an existing data management policy; 
	However, Jois teaches identifying, by one or more processors, updated policy information by comparing the update to a data management policy to an existing data management policy; (Jois abst: Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone and Jois n are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois abst]) Techniques and solutions for facilitating data archival, including for improving compliance with retention policies and legal requirements.
Regarding Claim 4, Bone and Jois teach
The method of claim 1, wherein the data management policy is a right to be forgotten data management policy. (Jois [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them.) (i.e. right to be forgotten policy)
Regarding Claim 5, Bone and Jois teach
The method of claim 1, further comprising: communicating, by one or more processors, results of performing the defined action to one or more users, based on specifications of the data management policy.  (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 6, Bone and Jois teach
The method of claim 1, wherein identifying the first set of data records that include the defined characteristic of the data management rule further comprises: searching, by one or more processors, a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database.
[0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. 
(query function over harvested metadata, which has the characteristic of data, is search the database) 
[0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Regarding Claim 8
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Bone Abst: Disclosed are systems, methods and apparatuses for managing objects (files and directories) in network file systems according to policies. [0035]a set of computer instructions stored on a computer readable storage medium and executable by a processor to harvest file system metadata)
program instructions to monitor data sources for updates to data management policies that apply to an organization; (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.[0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates)
in response to identifying an update to a data management policy that applies to the organization, program instructions to generate a data management rule based on the updated policy information, (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy change, the rules and associated actions that implement the policy rules change accordingly.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic; (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
program instructions to identify a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and program instructions to perform the defined action of the data management rule on the first set of data records. (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
Bone does not teach program instructions to identify updated policy information by comparing a new version of a right to be forgotten policy to an existing version of a right to be forgotten policy;	
However, Jois teaches program instructions to identify updated policy information by comparing a new version of a right to be forgotten policy to an existing version of a right to be forgotten policy; (Jois abst: Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them. (i.e. right to be forgotten policy) [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone and Jois n are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois abst]) Techniques and solutions for facilitating data archival, including for improving compliance with retention policies and legal requirements
Regarding Claim 12, Bone and Jois teach
The computer program product of claim 8, further comprising program instructions, stored on the one or more computer readable storage media. to: communicate results of performing the defined action to one or more users. based on specifications of the data management policy. (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 13, Bone and Jois teach
The computer program product of claim 8, wherein the program instructions to identify a first set of data records that include the defined characteristic of the data management rule further comprise program instructions to: search a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database.[0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. (query function over harvested metadata, which has the characteristic of data, is search the database) [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Claim(s) 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Jois et al. (US 20190108246 A1), referred herein as Jois, further in view of Ahn et al. (US 20070244932 A1), referred herein as Ahn.  
Regarding Claim 2, Bone and Jois teach
The method of claim 1, wherein generating a data management rule based on the update to the data management policy  (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone-Jois does not teach further comprises: determining, by one or more processors, differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generating, by one or more processors, the data management rule corresponding to the determined differences.
	However, Ahn teaches determining, by one or more processors, differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn Abst: Provided is a method for providing personalized information lifecycle management service based on a personal data management policies. [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generating, by one or more processors, the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone, Jois and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Ahn before him or her to modify the Bone- Jois’ system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Regarding Claim 9, Bone and Jois teach
The computer program product of claim 8, wherein the program instructions to generate a data management rule based on the update to the data management policy (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone-Jois does not teach further comprises program instructions to: determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generate the data management rule corresponding to the determined differences.
However, Ahn teaches determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn Abst: Provided is a method for providing personalized information lifecycle management service based on a personal data management policies. [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generate the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone, Jois and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Ahn before him or her to modify the Bone-Jois’ system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Jois et al. (US 20190108246 A1), referred herein as Jois, further in view of Kumar et al. (US 20170344754 A1), referred herein as Kumar.  
Regarding Claim 3, Bone and Jois teach
The method of claim 1, 
Bone-Jois does not teach further comprising: identifying, by one or more processors, a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and P202000597US01Page 26 of 32scheduling, by one or more processors, execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records.
However, Kumar teaches identifying, by one or more processors, (Kumar [0076] In accordance with at least one example of the invention, the system, apparatus, methods, processes and/or operations for the systems described above may be wholly or partially implemented in the form of a set of instructions executed by one or more programmed computer processors) a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and P202000597US01Page 26 of 32scheduling, by one or more processors, execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone, Jois and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Kumar before him or her to modify the Bone-Jois’ system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Regarding Claim 10, Bone and Jois teach
The computer program product of claim 8, comprising program instructions, stored on the one or more computer readable storage media,
Bone-Jois does not teach further to: identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and P202000597US01Page 28 of 32schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. 
However, Kumar teaches identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and P202000597US01Page 28 of 32schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone, Jois and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Kumar before him or her to modify the Bone-Jois’ system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Jois et al. (US 20190108246 A1), referred herein as Jois, further in view of Brinkmoeller et al. (US 20120233129 A1), referred herein as Brinkmoeller.  
Regarding Claim 7, Bone and Jois teach
The method of claim 1, wherein the defined action is an action selected from the group consisting of deleting a data record, migrating a data record, modifying a data record, and modifying a portion of a data record. (Bone [0183] Exemplary actions may include, but not limited to, deleting files, compressing files, moving files, flagging files for backup, checking files into a document management system, indexing files for use in content search, etc.) (deleting, migrating, modifying data record – compressing is modifying) 
Bone-Jois teaches action for managing data records with “protected health information."(Bone [0197]), but Bone-Jois does not explicitly teach anonymizing a data record.
However, Brinkmoeller teaches anonymizing a data record (Brinkmoeller [0001] The present invention is directed to methods and systems for selectively anonymizing portions of stored business data to meet regulatory requirements. [0019] FIG. 3 illustrates a rule-based data anonymization system according to an exemplary embodiment of the present invention.)
Bone, Jois and Brinkmoeller are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Brinkmoeller before him or her to modify the Bone-Jois’ system with Brinkmoeller’s teaching. The motivation for doing so would be to management (Brinkmoeller [0001]) selectively anonymizing portions of stored business data to meet regulatory requirements.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Ahn et al. (US 20070244932 A1), referred herein as Ahn.  
Regarding Claim 15, Bone teaches
The computer system of claim 14, wherein the program instructions to generate a data management rule based on the update to the data management policy (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone does not teach further comprises program instructions to: determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generate the data management rule corresponding to the determined differences. 
However, Ahn teaches determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn Abst: Provided is a method for providing personalized information lifecycle management service based on a personal data management policies. [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generate the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Ahn before him or her to modify the Bone’s system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Kumar et al. (US 20170344754 A1), referred herein as Kumar.  
Regarding Claim 16, Bone teaches
The computer system of claim 14, comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, 
Bone does not teach further to: P202000597US01Page 30 of 32identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records.
However, Kumar teaches identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Kumar before him or her to modify the Bone’s system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Padmanabhan (WO 2020234814 A1), referred herein as Padmanabhan.  
Regarding Claim 17, Bone teaches
The computer system of claim 15, 
Bone teaches some data management policies based on public policies (Bone [0023] In today's increasingly litigious environment and in the presence of rules and regulations such as the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and the Sarbanes-Oxley Act of 2002) but Bone does not teach wherein the data management policy is a right to be forgotten data management policy.
However, Padmanabhan teaches the data management policy is a right to be forgotten data management policy (Padmanabhan [00530] Figures 11 A-l 1C are flowcharts related to a set of processes for implementing a right to forget function within a blockchain service interface 190… These functions together provide the ability for a blockchain to ‘forget’ data by encrypting the private data and then deleting the encryption key upon request of the controlling entity to ensure the data cannot be accessed again, and thus the right to forget function is effectively able to designate data as ‘forgotten’)
Bone and Padmanabhan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Padmanabhan before him or her to modify the Bone’s system with Padmanabhan’s teaching. The motivation for doing so would be to have simple substitution of one known element (data management policy for right to be forgotten) for another (data management policy for HIPAA) to obtain predictable results of data compliance.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Brinkmoeller et al. (US 20120233129 A1), referred herein as Brinkmoeller.  
Regarding Claim 20, Bone teaches
The computer system of claim 15, wherein the defined action is an action selected from the group consisting of deleting a data record, migrating a data record, modifying a data record, and modifying a portion of a data record. (Bone [0183] Exemplary actions may include, but not limited to, deleting files, compressing files, moving files, flagging files for backup, checking files into a document management system, indexing files for use in content search, etc.) (deleting, migrating, modifying data record – compressing is modifying) 
Bone teaches action for managing data records with “protected health information."(Bone [0197]), but Bone does not explicitly teach anonymizing a data record.
However, Brinkmoeller teaches anonymizing a data record (Brinkmoeller [0001] The present invention is directed to methods and systems for selectively anonymizing portions of stored business data to meet regulatory requirements. [0019] FIG. 3 illustrates a rule-based data anonymization system according to an exemplary embodiment of the present invention.)
Bone and Brinkmoeller are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Brinkmoeller before him or her to modify the Bone’s system with Brinkmoeller’s teaching. The motivation for doing so would be to management (Brinkmoeller [0001]) selectively anonymizing portions of stored business data to meet regulatory requirements.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), referred herein as Bone, in view of Jois et al. (US 20190108246 A1), referred herein as Jois, further in view of Levy et al. (US 20200057866 A1), referred herein as Levy.
Regarding Claim 21, Bone and Jois teach
The computer program product of claim 8, wherein the program instructions to identify updated policy information to identify a change in the new version of a right to be forgotten policy relative to the existing version of a right to be forgotten policy. (Jois abst: Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them. (i.e. right to be forgotten policy) [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone-Jois does not teach identify updated policy information utilize natural language processing to identify a change in the new version of a right to be forgotten policy relative to the existing version of a right to be forgotten policy.
However, Levy teaches utilize natural language processing (Levy [0028] The conference management system 105 can determine the PII or other information in the recording that is not compliant with the applicable data compliance policy using one or more techniques, e.g., automatic speech recognition, a rule-based technique, artificial intelligence (AI), machine learning (ML), natural language processing (NLP))
Bone, Jois and Levy are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois and Levy before him or her to modify the Bone-Jois’ system with Levy’s teaching. The motivation for doing so would be to manage (Levy [0028]) data compliance policy using natural language processing (NLP).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                      /GAUTAM SAIN/Primary Examiner, Art Unit 2135